DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
                                           Response to Amendment
Claims 2, 3, 8, 17 and 22 has been cancelled; claim 23 has been newly added; claims 7 has been amended; and claims 1, 4-7, 9-16, 18-21 and 23 are currently pending.  

                                     Information Disclosure Statement
	The information disclosure statement filed on 6/22/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (USPN 9564573 B1, hereinafter “Chang”) in view of Chang et al. (US 2016/0322693 A1, hereinafter “Chang’693”) and Patel et al. (US 2004/0191937 A1, hereinafter “Patel”).

In regards to claim 1, Chang discloses (Figs. 3A-3B) a method, comprising: forming at least part of a quantum information processing device, comprising: 
providing a first electrically-conductive layer (11A, 11B/21B) formed of a first electrically-conductive material on a principal surface of a substrate (5); 
depositing a layer of dielectric material (25) on the first electrically-conductive material (11A, 11B/21B); 
patterning the layer of dielectric material to form a pad of dielectric material and to reveal a first region (“First region”, See annotated Fig. 3A attached below) of the first electrically-conductive layer (See, for example, Col. 7 lines 20-26) and a second region (“Second region”, See annotated Fig. 3A attached below) of the first electrically-conductive layer, wherein the first region (“First region”) is on the first electrically-conductive base (11B/21B) and the second region (“Second region”) is on the second electrically-conductive base (11A); 
depositing a second electrically-conductive layer (320) on the pad of dielectric material, on the first region (“First region”), on the second region (“second region”) of the first electrically-conductive layer (11A, 11B/21B); 
patterning the second electrically-conductive layer (See, for example, Col. 7 lines 34-35) to obtain a bridge structure; and 
removing the pad of dielectric material using etching (See, for example, Col. 7 lines 35-42).
	Chang fails to explicitly teach that 
patterning the first electrically-conductive layer into a first electrically-conductive base, a second electrically-conductive base, and a center electrically-conductive strip arranged between the first electrically-conductive base and the second electrically-conductive base,
	wherein the center electrically-conductive strip is separated from the first electrically-conductive base and the second electrically-conductive base by a first window in the first electrically-conductive layer and a second window in the first electrically-conductive layer, respectively; and 
the bridge structure spans the center electrically-conductive strip. 
	
	Chang’693 while disclosing a superconducting airbridge teaches (see, for example, Figs. 1B thru 1N) 
patterning the first electrically-conductive layer (110) into a first electrically-conductive base (10B), a second electrically-conductive base (10B), and a center electrically-conductive strip (10A) arranged between the first electrically-conductive base (10B) and the second electrically-conductive base (10B),
	wherein the center electrically-conductive strip (10A) is separated from the first electrically-conductive base (10B) and the second electrically-conductive base (10B) by a first window (the space in Fig. 1B (left to right) between 10B and 10A) in the first electrically-conductive layer and a second window (the space in Fig. 1B (left to right) between 10A and 10B) in the first electrically-conductive layer, respectively; and 
the bridge structure (35, See, for example, Fig. 1N) spans the center electrically-conductive strip (10A). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang by Chang’693 because of having separate ground planes are tied together, the parasitic resonances which can be a source of decoherence for qubits within the circuit can be prevented. 

	However, Chang fails to explicitly teach that the sacrificial material is removed using isotropic gas phase etching. 
	Patel while disclosing isotropic gas etching to remove the sacrificial layer (See, for example, claim 9)
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Chang, as disclosed by Patel, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).


    PNG
    media_image1.png
    494
    816
    media_image1.png
    Greyscale


In regards to claim 4, Chang as modified above discloses that etching the at least one patterned region of dielectric material using a mixture which includes hydrogen fluoride vapour (See, for example, Par [0093] and Claim 9, Patel).

In regards to claim 5, Chang as modified above discloses that removing the at least one patterned region of dielectric material using isotropic gas phase etching comprises: etching the at least one patterned region of dielectric material using a mixture which includes xenon difluoride vapour (See, claim 9 and “… the noble gas halide is xenon difluoride.”, Claim 12, Patel).

In regards to claim 7, Chang as modified above discloses (See, for example, Fig.1B, Chang’693) patterning the first electrically-conductive layer so as to form the first window (the space in Fig. 1B (left to right) between 10B and 10A) and the second window (the space in Fig. 1B (left to right) between 10A and 10B)  in the first electrically -conductive layer. 

In regards to claim 9, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the substrate (5) comprises a silicon substrate (See, for example, Col. 4, lines 42-43).

In regards to claim 10, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the first electrically-conductive layer (11A, 11B/21B) is a first metallization layer (See, for example, Col. 4 lines 41-52).

In regards to claim 11, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the first electrically-conductive layer is superconducting (Nb, see for example, Col. 4 lines 43-48) below a critical temperature.

In regards to claim 12, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the first electrically-conductive layer comprises aluminium (See, for example, Col. 3 lines 25-26).

In regards to claim 13, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the layer of dielectric material (25) comprises a layer of silicon dioxide (See, for example, Col. 8 lines 33-34).

In regards to claim 14, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the second electrically-conductive layer (320) is a second metallization layer (See, for example, col. 7 lines 44-46).

In regards to claim 15, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) the second electrically-conductive layer  (320)is superconducting (…aluminum, niobium, and other superconducting materials. See, for example, Col. 7 lines 44-46) below a critical temperature.

In regards to claim 16, Chang as modified above discloses (See, for example, Figs. 3A-3B, Chang) that the second electrically-conductive layer (320) comprises aluminum (…aluminum, niobium, and other superconducting materials. See, for example, Col. 7 lines 44-46). 

In regards to claim 18, Chang as modified above discloses (See, for example, Figs. 3A-3B) forming the at least part of the quantum information processing device comprises forming a capacitor (See, for example, Abstract and See also Col. 5 lines 23-30).

In regards to claims 19 and 20, Chang as modified above discloses all limitations of claim 1 but silent about forming the at least part of the quantum information processing device comprises forming an inductor; and forming the at least part of the quantum information processing device comprises forming a resonator.
	It is well known in the art to apply processing steps depicted by Chang as modified by Patel above to fabricating the specific electronic components of inductors and resonators for the purpose of specific application of the electronic device (See, for example, Fig. 1b, US2002/0057173). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have inductor or resonator because it is well known in the art to apply processing steps depicted by Chang as modified by Patel above to fabricating the specific electronic components of inductors and resonators for the purpose of specific application of the electronic device. 

In regards to claim 21, Chang as modified above discloses (See, for example, Figs. 1A-1L) forming the at least part of the quantum information processing device includes using CMOS-compatible processing steps (deposition, patterning, etching…of metal layers, semiconductor materials, and/or dielectric layers are CMOS compatible processing steps).

In regards to claim 23, Chang as modified above discloses (See, for example, Fig. 1B, Chang693) that the first electrically-conductive base and the second electrically-conductive base are ground planes (“…ground plane layers 10B, …”, See for example, Par [0034]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chang’693 and Patel as applied to claim 1 above, and further in view of YAN (USPN 10043667 B2, hereinafter “YAN”)

In regards to claim 6, Chang as modified above discloses all limitations of claim 1 but silent about removing the at least one patterned region of dielectric material using isotropic gas phase etching comprises: etching the at least one patterned region of dielectric material using plasma generated with a mixture which includes tetrafluoromethane vapour and nitrogen trifluoride vapour.
It is well known in the art to use plasma mixtures of CF4 and NF3 for oxide etch without damaging the substrate significantly 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use plasma mixtures of CF4 and NF3 because It is well known in the art to use plasma mixtures of CF4 and NF3 for oxide etch without damaging the substrate significantly. (See, for example, Col. 5 lines 16-29, USPN 10043667 B2, “YAN”). 
 
                                           Response to Arguments
Applicant’s arguments with respect to the amendment in claim 1 has been considered and are addressed in the rejection stated above. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893